Exhibit 10.3


CONFIDENTIAL TREATMENT


Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.
 
THIS AGREEMENT is made this 29th day of June 2012 between:
 
(1)
FUJIFILM DIOSYNTH BIOTECHNOLOGIES UK LIMITED of Belasis Avenue, Billingham, TS23
1LH, England ("Fujifilm"); and

 
(2)
DYAX CORP., having offices at 55 Network Drive, Burlington, MA 01803 ("Dyax").



WHEREAS


A
Dyax has a requirement for Bulk Drug Substance (as defined below).



B
The parties wish to enter into this Agreement to provide for the supply of Bulk
Drug Substance by Fujifilm to Dyax upon and subject to the terms and conditions
contained in this Agreement.



NOW IT IS HEREBY AGREED AS FOLLOWS:


1.             Definitions:
 
Affiliate
Any corporation, association or other business entity which directly or
indirectly controls, is controlled by or is under common control with Fujifilm
or Dyax and "control" shall mean the legal power to direct or cause the
direction of the general management and policies of such entity whether through
the ownership of at least 50% of voting securities or capital stock of such
business entity or any other comparable equity or ownership interest with
respect to a business entity other than a corporation.

 
Background
Intellectual Property
Any Intellectual Property owned by or in the possession of a party (and to which
that party has the necessary rights):
 
  (a) at the date of this Agreement; or   (b) thereafter either (i) acquired
independently of this Agreement or (ii) developed independently of this
Agreement by any employee of that party without reference to any of the
Confidential Information disclosed by the other party;
 
  in each case, to the extent necessary to manufacture Bulk Drug Substance in
accordance with this Agreement.

 
Batch
 
A quantity of Bulk Drug Substance produced using the Process that (a) is
expected to have uniform character and quality within specified limits, and (b)
is produced according to a single manufacturing run during the same cycle of the
Process.
   
Batch Fee
The price for a Batch set out in Clause 4.1 as may be adjusted from to time
under Clause 4.2.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 1 of 24

--------------------------------------------------------------------------------

 
 
 
Bulk Drug
Substance or BDS
 
Ecallantide bulk drug substance.
Bulk Drug
Substance Specification
The specification for Bulk Drug Substance set out in the QC Document (as defined
in the Quality Agreement).
 
   
Business Day
A day on which the financial markets in the United Kingdom and Massachusetts,
USA are open for trading, as applicable.
 
Campaign
Manufacture of a series of Batches operated in succession for production of Bulk
Drug Substance, including in each case, set-up of the Facility, inter-Batch
cleaning and a final clean out of the Facility.
 
Certificate of
Analysis or C of A
A document generated for each Batch setting out the results of the analyses
listed in the Bulk Drug Substance Specification that is prepared by Fujifilm's
quality control department, then approved and issued by Fujifilm's quality
assurance department.
 
The form of the Certificate of Analysis shall be approved in advance by the
parties.
 
cGMP
Current Good Manufacturing Practice as defined in the Rules and Guidance for
Pharmaceutical Manufacturers and Distributors 2007 part II: Basic Requirements
for Active Substances used as Starting Materials, and ICHQ7 – as incorporated in
the Federal Register volume 66 No 186 (ICHQ7).
 
Commencement Date
 
The date of execution of this Agreement.
Commercially
Reasonable Efforts
With respect to the activities under this Agreement, the efforts and resources
used by a reputable biopharmaceutical contract manufacturing organisation for
drug substances of similar nature, complexity and developmental stage.
 
Confidential
Information
Any technical and commercial information and any other information of a
confidential nature disclosed (whether disclosed in writing, verbally, by way of
sample or by any other means and whether directly or indirectly) by either party
("the Disclosing Party") to the other ("the Receiving Party"), including and
without limitation any information relating to the Disclosing Party's business
affairs.  New Intellectual Property shall be deemed to be Confidential
Information disclosed by Dyax.

 
Conforming Batch
A Batch which both Dyax's and Fujifilm's quality assurance groups have
determined to have met the requirements as set out below;
 
  (i)
has been produced in accordance with cGMP;
 
  (ii)
meets the Bulk Drug Substance Specification;
 
  (iii) 
adheres to all applicable laws; and
 
 
 
(iv)  which has been produced in accordance with the Process Specification. 

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 2 of 24

--------------------------------------------------------------------------------

 
 
Disposition
 
The process by which, in respect of each Batch, the quality assurance groups of
both Fujifilm and Dyax review all documentation related to cGMP manufacture of
such Batch, according to the responsibilities agreed in the Quality Agreement,
in order to determine if the Batch is deemed a Conforming or Non-Conforming
Batch.
 
Disposition Package
The compilation of documentation required for quality assurance to make a
Disposition decision. It will include, but is not limited to; Executed Batch
Manufacturing Records and associated deviation reports, investigation reports
and Certificate of Analysis resulting from the cGMP manufacture and Disposition
of each Batch.
 
Drug Product
 
Dyax's proprietary plasma Kallikrein inhibitor known as Ecallantide that is
isolated from Pichia pastoris fermentation in final finished form.
 
Executed Batch
Manufacturing
Record or Executed BMR
 
The completed batch record production instructions.
Facility
Fujifilm's ABC5000 facility situated at Belasis Avenue, Billingham, Cleveland,
United Kingdom.
 
Force Majeure
Any cause beyond the reasonable control of the party in question which for the
avoidance of doubt and without prejudice to the generality of the foregoing
shall include governmental actions, war, riots, terrorism, civil commotion,
fire, flood, epidemic, labour disputes (excluding labour disputes involving the
work force or any part thereof of the party in question), restraints or delays
affecting shipping or carriers, inability or delay in obtaining supplies of
adequate or suitable materials, currency restrictions and illness of key staff
but shall not include failure of the Drug Product to gain regulatory approval or
suspension or withdrawal of Drug Product license by a Regulatory Authority.
 
Fujifilm Factor
Failure by Fujifilm to carry out a Campaign in accordance with cGMP, the Bulk
Drug Substance Specification, the Process Specification, Master Batch Record,
Issued Batch Manufacturing Records and/or supporting standard operating
procedures for any reason other than Force Majeure.
 
Intellectual Property
All know-how, inventions, discoveries, devices, data, patents, designs,
copyrights, or other industrial or intellectual property and all applications
therefor.
 
Issued Batch
Manufacturing
Record or Issued BMR
The batch record instruction issued from the master for completion in
production.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 3 of 24

--------------------------------------------------------------------------------

 
 
Master Batch Record
The document which sets out in detail the master production instructions as
defined in sections 6.4 and 6.5 of the Rules and Guidance for Pharmaceutical
Manufacturers and Distributors Part II: Basic Requirements for Active Substances
Used as Starting Materials.
 
New Intellectual Property
Intellectual Property arising during and as a direct result of Fujifilm carrying
out manufacture under this Agreement.
 
Non-Conforming Batch
 
A Batch which; after review of the Disposition Package, is deemed by both Dyax’s
and Fujifilm’s quality assurance groups to not meet the requirements of a
Conforming Batch.
 
Process
The process for the manufacture of Bulk Drug Substance in accordance with cGMP
as defined in the approved; Process Specification, Issued Batch Manufacturing
Records, SOPs, analytical procedures.
 
Process Specification
The document which defines the Process, including any critical processing
parameters, as validated previously by Fujifilm or as subsequently agreed by
Dyax and Fujifilm in writing.
 
Process-Specific Consumable
A Consumable which is required to operate the Process and which is specific to
the Process or a Consumable which is required in such large volumes as would not
be possible for Fujifilm to consume during other manufactures within the shelf
life of the Consumable.
 
Process-Specific Equipment
An item of equipment (including the cost of installation and qualification
thereof) which is required to operate the Process and which is specific to the
Process.

 
Quality Agreement
The document agreed between the parties setting out:
 
  (i) 
the mutually agreed quality standards applicable for the manufacture of the Bulk
Drug Substance in accordance with cGMP; and
 
  (ii)
the roles and responsibilities of each party's personnel in relation to quality
assurance matters.
 

Regulatory
Authority(ies)
The U.S. Food and Drug Administration ("FDA"), the European Medicines Agency
("EMA"), or any equivalent governmental regulatory body which the parties agree
in writing, or any successor entity thereto.
 
Special Wastes
Waste or effluent which is required to be collected in a special container for
external disposal.
 
Strain
DY102, the Pichia pastoris ecallantide production strain which has been licensed
by Research Corporation Technologies, Inc. to Dyax as part of the expression
system and transferred by Dyax to Fujifilm for the sole purpose of performing
its obligations to Dyax hereunder.
 

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 4 of 24

--------------------------------------------------------------------------------

 
 
Subcontracted Work
Work subcontracted by Fujifilm under Clause 12.3 and the cost of delivery of
material to and from such contractors.
   
Third Party
Any person other than the parties or their respective Affiliates.
 
Year
A period of twelve (12) months from 1st January to 31st December.

 
1.2.    
Interpretation.  References in this Agreement to "Schedules" refer to the
Schedules incorporated into this Agreement.  To the extent that there is
conflict between or ambiguity relating to, on the one hand, any or all of the
Schedules and, on the other, the remainder of this Agreement, the wording of the
remainder of this Agreement shall prevail, representing the parties' revised
position at the date of signature hereof.

 
2.                   Manufacture and Supply; Forecasting and Ordering
 
2.1.    
Production of Bulk Drug Substance.  Dyax may order and purchase from Fujifilm
and Fujifilm shall manufacture and deliver to Dyax quantities of Bulk Drug
Substance from time to time in accordance with the terms and conditions set out
in this Agreement.  Bulk Drug Substance will be produced from Batches
manufactured by Fujifilm in the Facility under this Agreement.

 
  2.2.    
Ordering Process.

 
(a)          
On a quarterly basis Dyax will provide Fujifilm a non-binding demand forecast
for the next three (3) Years. Within five (5) days of receipt of this forecast
Fujifilm will provide Dyax a summary of available manufacturing slots over the
forecasted three (3) year period from which Dyax may initiate an order against.
This forecast is prepared for information only and it shall not be a requirement
that actual orders or manufacturing periods correspond with such forecast.

 
(b)           
Dyax may once per Calendar Quarter and subject to a maximum of twice in any
twelve (12) month period, initiate an order for a Campaign based on the summary
of available manufacturing slots provided by Fujifilm as part of the forecasting
process described in the previous section. Within twenty (20) days following
receipt of such initial order from Dyax, Fujifilm shall confirm the schedule for
such Campaign, including manufacturing and delivery dates (subject to Clause
2.2(c) below).  This order will be a binding order when within seven (7) days of
receipt of Fujifilm's schedule Dyax communicates in writing to Fujifilm that
this Campaign schedule is acceptable. Both parties recognize the cost benefits
of combining individual Campaigns and agree to do so whenever possible. That
notwithstanding, the delivery dates agreed to upon issuance and acceptance of
each binding order will be held unless a change is agreed to by both
parties.  Notwithstanding the foregoing and subject to Clause 2.4 below, Dyax
shall not order more than seven (7) Batches in any twelve (12) month period.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 5 of 24

--------------------------------------------------------------------------------

 
 
(c)          
Where such binding order is for a Campaign (including a Campaign combined from
two separate orders pursuant to Clause 2.2(b) above) of three (3) Batches or
fewer, Fujifilm shall deliver the ordered number of Batches within eighteen (18)
months of the date of Dyax's binding order under Clause 2.2(b).  Where such
order is for a Campaign (including a Campaign combined from two separate orders
pursuant to Clause 2.2(b) above) of more than three (3) Batches, subject to the
operation of Clause 2.4, Fujifilm shall deliver the ordered number of Batches
within twenty-four (24) months of the date of Dyax's binding order under Clause
2.2(b).  Subject to the foregoing, the exact time of manufacture will be at
Fujifilm's discretion and depending on availability of manufacturing slots in
the Facility.

 
(d)           
Dyax may increase the number of Batches in the Campaign by up to one (1)
additional Batch with a minimum of six (6) months' notice prior to the
manufacturing timelines provided as part of the binding order process. This will
become a binding order when communicated in writing to Fujifilm.  OK

 
(e)          
The commitment on the part of Fujifilm under Clause 2.2(b) above shall subsist
until end of Year 2018 (so that, for the avoidance of doubt, Fujifilm is not
obliged to manufacture beyond the end of Year 2020).  The commitment will lapse
at the end of Year 2018 unless the parties agree in writing to continue it
beyond that date.

 
2.3.    
Intentionally Omitted.

 
2.4.    
Additional quantities.  At Fujifilm's sole discretion, Fujifilm may accept a
request from Dyax to accommodate a Campaign or Campaigns aggregating more than
seven (7) Batches in any twelve (12) month period provided that such request
shall be made by Dyax at the time of Dyax's binding order for such Campaign
under Clause 2.2(a).  If Fujifilm accepts such request, the Campaign shall
consist of the number of Batches agreed to by Fujifilm in Fujifilm's sole
discretion.

 
2.5.   
Delivery and Export.  Delivery of each Batch will be made Ex Works (EXW)
(Incoterms 2010) at the Facility for acceptance by Dyax or its
agent.  Notwithstanding the foregoing, Fujifilm shall be responsible for
packaging Bulk Drug Substance for delivery in accordance with the Issued BMR
applicable to packaging. Risk and title in respect of all each Batch shall pass
five (5) days following acceptance under Clause 3.4 below.  Dyax agrees that it
shall export Batches sold to it promptly and in any case within three (3) months
of the date of invoice and shall provide evidence of such export within three
(3) months thereof.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 6 of 24

--------------------------------------------------------------------------------

 
 
2.6.   
Key Manufacturing Assumptions.  Manufacture of Bulk Drug Substance is subject to
the following assumptions. If these assumptions are not current or accurate the
cost and timelines may change.

 
(a)           
The existing validated Process and analytical methods will be used to
manufacture Bulk Drug Substance, with no changes following the 2012 Campaign.

 
(b)           
There will be no changes to the cGMP documentation following the 2012 Campaign.

 
(c)           
There will be no changes to the Bulk Drug Substance Specification documented at
the date hereof in Dyax's Biologic License Application or Marketing
Authorisation Application.

 
(d)           
Support of any requested changes or improvements will be subject to agreement of
additional scope of work and cost.

 
(e)           
Bulk Drug Substance stability programmes (if required) will be managed through
separate contracts. The impact of any changes to analyses during stability
programmes on regulatory submissions will need to be assessed and may result in
additional work at additional cost.

 
(f)            
The core regulatory and/or technical support associated with maintaining the
cGMP state of the facility, maintaining quality systems to insure cGMP
compliance, completing any investigations resulting from manufacturing and
quality activities, and completing, submitting and responding to a filing to a
Regulatory Authority associated with the aforementioned activities shall be at
Fujifilm's cost.

 
 
Work beyond this scope can be provided by Fujifilm as required, subject to
agreement of additional scope of work and cost, provided that maintaining
regulatory compliance of the Facility and technical assistance in investigating
deviations, annual Bulk Drug Substance reviews, batch data trending, etc. shall
not be subject to additional charges and provided further that where Dyax has
ordered three (3) Batches or fewer in a Calendar Year, annual review and
maintenance of the product licence, annual Bulk Drug Substance reviews and batch
data trending by Fujifilm's regulatory team will be charged at £5,000 per person
per week and where Dyax has ordered more than three (3) Batches in a Calendar
Year, annual review and maintenance of the product licence by Fujifilm's
regulatory team will be free of charge. For the avoidance of doubt, the core
efforts described above shall not be limited to the calendar year in which the
manufacturing process was performed. These activities will be performed as
necessary to complete all quality, regulatory, and technical efforts
(investigations, CAPA etc.) previously initiated or subsequently required by the
performance of manufacturing in a prior calendar year.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 7 of 24

--------------------------------------------------------------------------------

 
 
(g)          
Fujifilm shall be permitted to overlap Batches to the extent technically
feasible with the intention of reducing manufacturing cycle-time without
requiring the prior agreement of Dyax so long as this change does not; (i) have
an impact on the status of any equipment or process validation, (ii) increase
the likelihood of Batch failure, or (iii) conflict with any description or
definition of how the Process is performed in any submitted Regulatory
submissions. Otherwise Dyax's written approval is required before implementation
of any such change.

 
2.7.    
Capacity Expansion Planning.  Either party may at any time initiate a discussion
of planning for increased production capacity.

 
2.8.    
Management.

 
(a)           
Fujifilm and Dyax will each appoint a Programme Manager as its principal point
of contact.

 
(b)           
Fujifilm shall respond in a timely manner to all Dyax inquiries regarding the
status of manufacturing activities under this Agreement, and shall use
Commercially Reasonable Efforts to respond to most inquiries within three (3)
Business Days.

 
(c)           
In the event that the Programme Managers are unable to reach a decision on any
matter, the issue shall be referred initially to the Director of Programmes,
Fujifilm and the Director of Manufacturing, Dyax (or their operational
equivalents / successors).  If such persons are unable to resolve the matter, it
shall be referred to the Managing Director, Fujifilm and the President and Chief
Executive Officer of Dyax.

 
2.9.    
Research and Development Work.  Research and development work, if any, will
require a separate agreement albeit on substantially similar terms to the
process development and validation agreement agreed between the parties and
dated 15th March 2006.

 
2.10.  
Compliance with Law. All manufacturing activities conducted by Fujifilm
hereunder shall be completed in accordance with all applicable laws and
regulations.

 
3.                  Quality Matters; Disposition; Non-Conforming Batches
 
3.1.    
Quality Assurance and Quality Control.  Each party shall fulfill its
responsibilities as set out in the Quality Agreement.  Subject always to the
provisions of the Quality Agreement, Fujifilm will not make any modification to
the Process Specification (as validated), raw materials, components, or testing
without the written consent of Dyax.

 
3.2.   
New Products in the Facility.  Fujifilm recognises that the addition of new
products into its multi-product facilities could have an impact on the
regulatory status of Drug Product.  During the period whilst there is a supply
agreement in place between Dyax and Fujifilm for the commercial supply of Bulk
Drug Substance, Fujifilm will assess all new product entries prior to
manufacture for impact on the regulatory status of the Bulk Drug
Substance.  Fujifilm will update its Drug Master File with details of each new
product introduction into either the GMP manufacturing suites and/or equipment
shared with Bulk Drug Substance fermentation and downstream purification
steps.  Fujifilm will notify Dyax in writing of these and provide sufficient
summary information to allow Dyax to complete the relevant submissions to the
FDA.  Should it be deemed necessary, Third Party confidential information will
be disclosed directly to the FDA via the Drug Master File.  Where the Fujifilm
regulatory assessment deems that a Prior Approval Supplement to the Dyax
Biologics License Application may be required as a result of a planned new
product introduction, Fujifilm will notify Dyax in writing at the earliest
opportunity in order to allow  consideration of the regulatory strategy and
timelines. Dyax will use Commercially Reasonable Efforts to submit a Prior
Approval Supplement to the FDA within ten (10) Business Days of receiving
notification of such a new product. Should the FDA require further explanation
or information to support their decision this will be provided by Fujifilm.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 8 of 24

--------------------------------------------------------------------------------

 
 
3.3.    
Changes Mandated by Regulatory Authority.

 
(a)           
Drug Substance-Specific Changes:  If facility, equipment, process or system
changes are required of Fujifilm as a result of a change in the regulatory
requirements of a Regulatory Authority, and such regulatory changes apply solely
and specifically to the production and supply of Drug Substance, then Dyax and
Fujifilm will review such requirements and agree in writing to such regulatory
changes, and Dyax shall bear 100% of the reasonable costs thereof. If such
changes are initiated by the introduction of another product in the facility,
than these costs shall be the sole responsibility of Fujifilm.

 
(b)          
General Changes:  If such regulatory changes apply generally to Drug Substance
as well as to other products produced by Fujifilm for itself or for third
parties, then Fujifilm shall bear the cost of those changes.

 
3.4.    
Disposition and Disposition Package Review.  Fujifilm shall carry out
Disposition of each Batch manufactured during a Campaign.   On completion of
Disposition of each Batch, and no later than thirty (30) Business Days following
the performance of the final filtration and filling step, Fujifilm shall provide
the Disposition Package for such Batch to Dyax for review.  Within ten (10)
Business Days following delivery of the complete Disposition Package to Dyax,
Dyax shall confirm in writing whether Dyax accepts Fujifilm's findings detailed
in the Disposition Package, or shall submit a complaint in accordance with the
Quality Agreement in the form annexed thereto.  Dyax shall be taken to have
accepted such Batch on the earlier of actual notification by Dyax of its
acceptance of Fujifilm's findings in the Disposition Package or in the absence
of notice of rejection of such findings or the Batch within ten (10) Business
Days from such delivery of the Disposition Package.  Should Dyax identify an
error or omission, Fujifilm shall have ten (10) Business Days to correct same,
after which the ten (10) Business Day period for Dyax to review shall restart.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 9 of 24

--------------------------------------------------------------------------------

 
 
3.5.    
Non-Conforming Batch.  The following provisions shall apply in the event that
(i) during Disposition of a Batch, it is ascertained that such Batch is a
Non-Conforming Batch or (ii) Dyax submits a complaint under the Quality
Agreement in respect of a Batch within the period(s) set out in Clause 3.4 above
and Fujifilm accepts that such Batch is a Non-Conforming Batch or (iii) an
independent expert appointed under the Quality Agreement determines that a Batch
is a Non-Conforming Batch:

 
(a)          
The Non-Conforming Batch shall not be delivered to Dyax, unless Dyax requests
it.  If Dyax requests delivery of the Non-Conforming Batch, Fujifilm shall
deliver such Non-Conforming Batch in accordance with Clause 2.5.

 
(b)           
If Dyax does not wish to take delivery of the Non-Conforming Batch, Fujifilm
shall manufacture a further Batch as soon as reasonably practicable but in any
case no later than six (6) months after Dyax's notice that it does not wish to
take delivery of the Non-Conforming Batch.

 
(c)           
If the Non-Conforming Batch arose other than as a result of a Fujifilm Factor,
Dyax shall be obliged to make all payments associated with the manufacture and
Disposition of such Batch.

 
(d)           
The following provisions shall apply if the Non-Conforming Batch arose as a
result of a Fujifilm Factor:

 
(i)            
If Dyax wishes to take delivery of the Non-Conforming Batch under Clause 3.5(a),
the parties shall agree in writing a reduction in the consideration payable in
respect of such Batch; or

 
(ii)           
If Dyax does not wish to take delivery of the Non-Conforming Batch under Clause
3.5(a), manufacture of a further Batch under Clause 3.5(b) shall be undertaken
at Fujifilm's cost and expense and as soon as reasonably practicable but in any
case no later than six (6) months after Dyax's notice that it does not wish to
take delivery of the Non-Conforming Batch.

 
(e)           
Subsequent to Disposition as a Conforming Batch in the event that Dyax claims
that any Batch was a Non-Conforming Batch, subsequent to Disposition and such
non-conformance could not have been reasonably discovered by Dyax during the
Disposition period described in Clause 3.4, then Dyax shall notify Fujifilm in
writing promptly after discovery of such latent defect and the parties shall
meet to discuss such matter.  If the parties are unable to agree, after
consultation with senior management of both parties, then the matter shall be
referred to an independent expert in accordance with Appendix 2 of the Quality
Agreement.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 10 of 24

--------------------------------------------------------------------------------

 
 
3.6.    
Document Review.   The parties acknowledge and accept that each of them has a
key role to play to enable any target dates for a Campaign and subsequent
Disposition to be met, and consequently shall take such actions as are
reasonably necessary in order to achieve the milestones by such dates,
including, without limitation, responding promptly, in good faith, and in
accordance with a mutually agreed document review schedule to any query raised
or document or report issued by the other Party.  Only two review cycles per
document or report shall be undertaken and, at each review, each Party shall
provide to the other a single set of comments collated by the individual
responsible for approving or signing such document or report.  The foregoing
limitation to two review cycles is premised on the assumption that Fujifilm will
have appropriately addressed comments previously submitted by Dyax during such
reviews. Should comments not be adequately addressed Dyax shall notify Fujifilm
and the review cycle shall be repeated.  The parties shall mutually agree a
document review schedule setting out the schedule for review and approval of all
documents and the schedule must be in place prior to the start of document
review process.  The documents which are intended to be the subject of the
document review schedule will be listed in the Quality Agreement.

 
3.7.    
Regulatory Assistance. Dyax shall have the right and responsibility for
determining regulatory strategy, decisions and actions relating to the Bulk Drug
Substance and Drug Product, provided that Fujifilm shall have the right and
responsibility for determining regulatory strategy, decisions and actions to the
extent relating to (i) the Facility; (ii) Fujifilm's quality systems; (iii) any
requirement imposed on Fujifilm by a Regulatory Authority or (iv) any other
commitments made by Fujifilm to other customers (each an "Fujifilm Regulatory
Responsibility").  Dyax shall therefore consult with Fujifilm in relation to the
Chemistry, Manufacturing and Controls (CMC) section of any submissions to
Regulatory Authorities before submission to such Regulatory Authorities and Dyax
shall not make any change to its regulatory filings, which may have an impact on
any Fujifilm Regulatory Responsibility without prior agreement with Fujifilm.

 
4.                  Payments
 
4.1.    
Batch Price.  In consideration for sale and delivery of each Batch produced for
export from the United Kingdom, Dyax shall pay to Fujifilm the price set out in
the table below.  The price for each Batch shall depend on the number of Batches
ordered for such Campaign:

 

 
Number of
Batches
In Campaign
Batch Price
Total Campaign
Price
 
1
[*****]
[*****]
 
2
[*****]
[*****]
 
3
[*****]
[*****]
 
4
[*****]
[*****]
 
5
[*****]
[*****]
 
6
[*****]
[*****]
 
7
[*****]
[*****]
 
8
[*****]
[*****]
 
9
[*****]
[*****]
 
10 or more
[*****]
[*****]
  *based on 10 batches  

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 11 of 24

--------------------------------------------------------------------------------

 
 
The price for each Batch shall be payable in the following stage payments:


Stage
Payment
% of Batch
Price
Payment trigger
1
30
Six (6) calendar months prior to inoculation of the first Batch in the scheduled
manufacturing Campaign.
 
2
25
Inoculation of the fermenter for such manufacture
 
Final
45
Completion of Disposition of the applicable Batch
 



The price referred to above is inclusive of all set-up and clean-down costs, QC
analytical work and Disposition, but is exclusive of Consumables, Equipment,
Sub-Contracted Work and Special Wastes per Clause 4.3.


Shortage: Notwithstanding the foregoing, where the yield of a Batch is less than
[*****], then price will be reduced by [*****] of the applicable Batch Price for
each gram under [*****].


4.2.    
Price Review.

 
(a)           
For the purpose of this Clause 4.2, the following terms shall have the following
meanings:

 
Commodities Index
The price indices of commodities imported into the United Kingdom detailed in
the Producer Price Indices published by the United Kingdom Office for National
Statistics.
 
Index Figure
The aggregate of (i) the monthly figure given by the Labour Costs Index
multiplied by 0.9 and (ii) the monthly figure given by the Commodities Index
multiplied by 0.1.
 
Labour Costs Index
The Labour Costs Index published by the United Kingdom Office for National
Statistics measuring changes in the average labour costs per hour worked,
including wages and salaries as well as employer social contributions,
maternity, paternity and sick pay and benefits in kind.
 
Review Date
The anniversary of the date of execution of this Agreement.
 

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 12 of 24

--------------------------------------------------------------------------------

 


(b)           
The price shall be reviewed on the anniversary of the Commencement Date and each
Year thereafter on the Review Date and if upon such review the Index Figure last
published before the Review Date shows an increase in relation to the Index
Figure last published before execution of this Agreement (in the case of the
first Review Date) or, thereafter, before the previous Review Date in aggregate
greater than 2% then the Batch Price shall be increased by the  proportion
exceeding 2% (e.g. a 6% increase in the Index Figure would result in a 4% price
increase.

 
(c)           
It is recognised that, at the date hereof, Batch timing and therefore Batch
price is understood by both parties.  There is a consequent assumption that
Fujifilm systems (including, without limitation, Facility clean in and clean out
times) will become more efficient over time and savings from such efficiencies
are already reflected in the Batch price set out in Clause 4.1
above.  Notwithstanding the foregoing, the following principles shall be applied
in relation to Batch pricing:

 
(i)            
If Dyax purchases process-specific or portable equipment which results in a
reduction in processing time, then Dyax shall be entitled to a discounted Batch
price based on prorated per day reduction in process time.

 
(ii)          
If Fujifilm purchases hardware or changes systems which result in a reduction in
processing time, then Fujifilm shall not be obliged to pass on the consequent
benefit to Dyax in the form of a reduction in the Batch price or otherwise.

 
4.3.   
Excluded Items.  The sums set out in Clause 4.1 above do not include:

 
(a)           
Consumables; or

 
(b)           
Subcontracted Work; or

 
(c)          
Process-Specific Equipment; or

 
(d)          
Special Wastes.

 
4.4.   
Additional Charges in Respect of Consumables.  Six (6) calendar months prior to
the scheduled date for commencement of a Campaign, Fujifilm shall provide an
approved bill of materials that summarizes the specific types and quantities
of  Consumables to be purchased for use during such Campaign, plus an estimate
of the costs to purchase those specific quantities ("the Estimate").  Fujifilm
shall bear such expenditure itself.  Fujifilm shall issue invoices for technical
consultancy services provided in respect of such Consumables as follows:

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 13 of 24

--------------------------------------------------------------------------------

 
 
(a)           
Fujifilm shall issue an invoice in an amount equivalent to 100% of the estimated
expenditure, when Fujifilm has generated the relevant Estimate.

 
(b)           
On completion of each Campaign, or earlier termination of this Agreement,
Fujifilm shall reconcile the actual purchase costs for the quantities in the
approved bill of materials to "the Estimate" and shall add a sum equivalent to
[*****] of the expenditure on all Consumables, the aggregate amounts in each
case being referred to as "Actual Expenditure".  If the Actual Expenditure is
greater than the Estimate, Fujifilm shall issue a further invoice for technical
consultancy in relation to such Consumables for a sum equivalent to the
difference.  If the Actual Expenditure is less than the corresponding Estimate,
Fujifilm shall issue a credit note against the earlier invoice for a sum
equivalent to the difference.

 
4.5.   
Additional Charges in Respect of Subcontracted Work, Process-Specific Equipment
or Special Wastes.  Both parties acknowledge that the manufacture of the Bulk
Drug Substance has been performed numerous times to date and the scope and costs
for these items are already captured in the pricing structure defined in this
agreement. The following clause shall only apply to an agreed change in scope
from the current approved Process or agreed change in applicable law. Should a
change be requested or agreed to be required, Fujifilm shall obtain Dyax's
approval in writing prior to incurring expenditure on Subcontracted Work,
Process-Specific Equipment or Special Wastes.  Fujifilm shall bear such
expenditure itself.  Fujifilm shall invoice Dyax for further technical
consultancy services provided by Fujifilm in respect of the Subcontracted Work,
Process-Specific Equipment or Special Wastes as the case may be in the same
amount as the expenditure which Fujifilm incurs in respect of Subcontracted
Work, Process-Specific Equipment or Special Wastes, plus a sum equivalent to
[*****] of such expenditure.  Fujifilm shall issue invoices for such technical
consultancy services at the time Fujifilm incurs expenditure in respect of the
Subcontracted Work, Process-Specific Equipment or Special Wastes, as the case
may be.

 
4.6.    
Purchase of Process-Specific Consumables and Process-Specific Equipment.  Dyax
shall have an option, exercisable within one (1) month of termination of this
Agreement (unless such termination is by Fujifilm under Clauses 8.2(d) or
8.2(e)), to purchase from Fujifilm such Process-Specific Equipment and/or
Process-Specific Consumables purchased by Fujifilm under Clauses 4.4 and 4.5 as
remain at the time of termination for consideration of £1 payable at the time of
such sale.  Dyax shall be responsible for any cost and expense associated with
removal of such Process-Specific Equipment and/or Process-Specific
Consumables and documenting such sale and such Process-Specific Equipment and/or
Process-Specific Consumables shall be delivered Ex Works Fujifilm's
facility.  Risk in and title thereto shall pass on delivery.  Fujifilm shall be
free to use any item(s) of Process-Specific Equipment or Process Specific
Consumables in respect of which the option referred to in this Clause 4.6 is not
exercised.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 14 of 24

--------------------------------------------------------------------------------

 
 
4.7.   
Issue of Invoices.  Fujifilm shall issue invoices for the sums set out in
Clauses 4.1, 4.4, 4.5 and 4.6 as such sums fall due and Dyax shall pay such sums
within thirty (30) days of the date of the relevant invoice.  Interest shall
become due on late payments at a rate of 1.5% per month (compounded
monthly)  until the date of payment.  In addition to all other remedies
available to Fujifilm in the event of a Dyax default, if Dyax fails to make
payments as required hereunder, Fujifilm may suspend manufacture and/or delivery
of Bulk Drug Substance until such payments are made in full.

 
4.8.    
Bank Account Details.  All amounts payable to Fujifilm under this Agreement
shall be paid in Pounds Sterling, without deduction, by authenticated and value
dated Swift telegraphic transfer, quoting invoice numbers of payment, to:

 
 
[*****]

 
4.9.    
Taxes.  Any payment under this Agreement is exclusive of any Value Added Tax (or
other tax) that may apply and shall be paid gross, without deductions or
set-offs, whether by way of withholding or other income taxes, and Dyax shall
ensure that such sum is paid to Fujifilm as shall, after deduction of such
withholding or other income taxes, be equivalent to the consideration payable
under this Agreement.

 
5.                   Intellectual Property
 
5.1.    
Background Intellectual Property.  Nothing in this Agreement shall affect the
ownership by either party of any Intellectual Property owned by or in the
possession of that party at the date of this Agreement or Intellectual Property
developed independently of this Agreement by any employee of that party without
reference to any of the Confidential Information disclosed by the other party.

 
5.2.    
Non-exclusive license under Background Intellectual Property.  Each party hereby
grants to the other party a non-exclusive license to use that party's Background
Intellectual Property whilst this Agreement remains in force and for the
purposes of this Agreement. Such license shall be royalty free, except in the
case of Intellectual Property that has been in-licensed by a party and is
subject to certain financial terms. In such cases, the parties shall mutually
agree on applicable terms before including such in-licensed Intellectual
Property in the Background Intellectual Property licensed under this Clause 5.2.

 
5.3.    
New Intellectual Property.  Any New Intellectual Property shall belong to
Dyax.  Fujifilm shall, and shall ensure that its employees shall, at Dyax's
expense, perform all acts and execute all instruments necessary to vest in Dyax
all rights, title and interest in the registrations together with all patents
and patent applications or otherwise for such New Intellectual Property.  All
fees, costs and expenses connected with the filing, prosecution and maintenance
of a patent or other protection shall be borne and paid by Dyax.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 15 of 24

--------------------------------------------------------------------------------

 
 
5.4.    
Non-exclusive license under New Intellectual Property. Save for the Strain, Dyax
hereby grants to Fujifilm a royalty-free, irrevocable, non-exclusive, world-wide
license, with power to sub-license, under the New Intellectual Property for any
use other than for production of the Bulk Drug Substance or the Drug Product or
with any recombinant protein that inhibits the activity of plasma
kallikrein.  Nothing contained in Clause 7 shall prevent Fujifilm from
exercising the rights granted under this Clause 5.4.  Dyax also grants to
Fujifilm a royalty-free license under the New Intellectual Property for
production of the Bulk Drug Substance by Fujifilm on behalf of Dyax under the
terms of this Agreement.

 
6.                  Warranties, Liability and Indemnity
 
6.1.    
General.  Each party warrants to the other that:

 
(a)           
it has the necessary right and authority to enter into this Agreement and that
to the best of its knowledge at the date of this Agreement it is the rightful
owner or licensee of the Intellectual Property used hereunder; and

 
(b)           
to the best of its knowledge at the date of this Agreement, Fujifilm's use of
Background Intellectual Property pursuant to this Agreement for the purposes set
out in this Agreement will not infringe the Intellectual Property of a third
party.

 
6.2.    
Insurance.  Each party shall secure and maintain in full force and effect during
the term of this Agreement policies of insurance providing coverage for
(a) Employer's Liability and (b) Public and Products Liability having policy
limits, deductibles and other terms appropriate to the conduct of that party's
business.  Evidence of such insurance in the form of a broker's letter will be
made available for examination upon request of the other party.

 
6.3.    
Intellectual Property Indemnity.  Each party ("the First Party") shall be liable
for and indemnify the other ("the Second Party") against any liability, loss,
claim, damage, proceedings and costs whatsoever arising out of any actual or
suspected infringement of any third party Intellectual Property, including the
requirement to pay a license fee to such third party for use of such third party
Intellectual Property during the work under this Agreement (an "IP
Infringement") as a result of the Second Party's use in its performance of the
work under this Agreement of the Background Intellectual Property provided by
the First Party, provided that the Second Party:

 
(a)           
gives notice to the First Party of any IP Infringement forthwith on becoming
aware of the same and ceases to use the Background Intellectual Property which
is the subject of the IP Infringement;

 
(b)           
gives the First Party the sole conduct of the defence to any claim or action in
respect of the IP Infringement and does not at any time admit liability or
otherwise settle or compromise or attempt to settle or compromise the said claim
or action except upon the express instructions of the First Party; and

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 16 of 24

--------------------------------------------------------------------------------

 
 
(c)           
acts in accordance with the reasonable instructions of the First Party and gives
the First Party such assistance as it shall reasonably require in respect of the
conduct of such defence.

 
6.4.    
Cessation of Intellectual Property Indemnity.  Notwithstanding the provisions of
Clause 6.3 above, the First Party's liability to indemnify the Second Party
shall cease in respect of continuing use by the Second Party of the Background
Intellectual Property which is the subject of the IP Infringement following
either:

 
(a)           
notification by the First Party to the Second Party that the Background
Intellectual Property provided by the First Party is actually or is believed by
the First Party to be the subject of an IP Infringement; or

 
(b)           
the Second Party becoming aware that the Background Intellectual Property
provided by the First Party is the subject of an IP Infringement;

 
 
except where the First Party agrees or insists that the Second Party shall
continue to use the Intellectual Property of the First Party which is the
subject of the IP Infringement.



6.5.   
Liability for use of Bulk Drug Substance and Drug Product.  Liability in respect
of the use of the Bulk Drug Substance delivered to Dyax and any Drug Product
produced therefrom shall rest solely on Dyax and Dyax shall indemnify Fujifilm
against any liability, loss, damages, costs, legal costs, professional and other
expenses whatsoever incurred or suffered by Fujifilm arising out of or in
respect of such use of the Bulk Drug Substance following its delivery to Dyax
and any Drug Product produced therefrom; provided however, that the forgoing
shall not apply to any liability arising out of Fujifilm's gross negligence or
wilful misconduct.

 
6.6.    
Liability for use of the Process.  Liability in respect of use or operation of
the Process (or any part of the Process), by or on behalf of Dyax, other than by
Fujifilm under the terms of this Agreement and other than as a result of an
infringement of third party Intellectual Property due to the incorporation of
Fujifilm's Background Intellectual Property for which Fujifilm is obliged to
indemnify Dyax under Clause 6.3 above, shall rest solely on Dyax. Dyax shall
indemnify Fujifilm against any liability, loss, damages, costs, legal costs,
professional and other expenses whatsoever incurred or suffered by Fujifilm
arising out of or in respect of use or operation of the Process by or on behalf
of Dyax (other than by Fujifilm under this Agreement).

 
6.7.    
Limitations.

 
(a)          
Dyax's sole and exclusive remedy in relation to a Non-Conforming Batch shall be
limited to those remedies set out in Clause 3.5.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 17 of 24

--------------------------------------------------------------------------------

 
 
(b)           
Other than:

 
(i)            
with regard to liability arising out of Clauses 6.1 and 6.3; or

 
(ii)           
in respect of Fujifilm's gross negligence or wilful misconduct which results in
a failure to progress the work under this Agreement in a reasonably timely
manner,

 
Fujifilm's total liability (whether for breach of contract, negligence, breach
of statutory duty and/or other tort, or otherwise, including any associated
legal costs) in connection with or as a result of the work carried out under
this Agreement shall be limited to the price paid or payable for the Batch in
respect of which such liability arises plus all costs for Consumables,
Subcontracted Work, Process-Specific Equipment and Special Wastes associated
with such Batch.


(c)           
In respect of Fujifilm's gross negligence or wilful misconduct which results in
a failure to progress the work under this Agreement in a reasonably timely
manner, Fujifilm's total liability (whether for breach of contract, negligence,
breach of statutory duty and/or other tort, or otherwise, including any
associated legal costs) in connection with or as a result of the work carried
out under this Agreement shall be limited to £10,000,000.

 
(d)          
For the purposes of this Clause 6, "gross negligence" shall mean the intentional
failure to perform a manifest duty in reckless disregard of the consequences as
affecting the life or property (including, without limitation, the Bulk Drug
Substance delivered or to be delivered under this Agreement or the Drug Product)
of another.

 
(e)          
Neither party shall be liable to the other for any indirect, consequential or
special loss, loss of profits or damage howsoever arising.

 
7.                  Confidentiality
 
7.1.    
General.  In consideration of the Disclosing Party disclosing the Confidential
Information to the Receiving Party, the Receiving Party hereby undertakes to
maintain confidential all such Confidential Information and it will accordingly
not directly or indirectly use or disclose any of the Confidential Information
in whole or in part save for the purposes envisaged in this Agreement.

 
7.2.    
Exceptions.  The foregoing restrictions on the Receiving Party shall not apply
to any Confidential Information which:

 
(a)           
the Receiving Party can prove was already in its possession and at its free
disposal before the disclosure hereunder to it;

 
(b)           
is hereafter disclosed to, purchased or otherwise legally acquired by the
Receiving Party by or from a third party who has not derived it directly or
indirectly from the Disclosing Party;

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 18 of 24

--------------------------------------------------------------------------------

 
 
(c)           
is or becomes available to the public whether in printed publications or
otherwise through no act or default on the part of the Receiving Party or its
agents or employees; or

 
(d)           
the Receiving Party can prove to the reasonable satisfaction of the Disclosing
Party has been developed independently of this Agreement by any employee of the
Receiving Party without reference to any of the Confidential Information
disclosed by the Disclosing Party.

 
7.3.    
Reasonable Precautions.  In order to secure the obligations set out in this
Clause 7 the Receiving Party agrees to exercise reasonable precautions to
prevent and restrain the unauthorized disclosure and use of information subject
to confidentiality, including restricting access to such information to such of
its employees as are bound to keep such information confidential and need to
have such access for the purpose of this Agreement.

 
7.4.    
Fujifilm Affiliates.  Fujifilm may disclose Confidential Information to or
receive Confidential Information through employees of its Affiliates in order to
achieve the objectives of this Agreement. Any breaches of the obligations of
confidentiality contained in this Agreement by employees of such Affiliates
shall be treated as a breach of such obligations by Fujifilm.

 
7.5.    
Disclosure to Courts or by Law or Other Rules.  Nothing in this Clause 7 shall
preclude disclosure of any Confidential Information required by any court
entitled by law to disclosure of the same, or which is required by law to be
disclosed (for example, without limitation, in a Securities and Exchange
Commission filing), provided that the Receiving Party promptly notifies the
Disclosing Party when such requirement to disclose has arisen, to enable the
Disclosing Party to seek an appropriate protective order and to make known to
the said court or other body the proprietary nature of the Confidential
Information and to make any applicable claim of confidentiality in respect
thereof.  The Receiving Party agrees to co-operate in any appropriate action
which the Disclosing Party may decide to take.  If the Receiving Party is
advised to make a disclosure in accordance with this Clause 7.5 it shall only
make a disclosure to the extent to which it is obliged.

 
7.6.    
Survival.  The provisions of this Clause 7 shall survive termination or expiry
of this Agreement and shall continue for a period of 10 years from the date of
that termination or expiry.

 
8.                  Duration and Termination
 
8.1.    
Duration.  This Agreement shall commence on the date of execution and shall
continue unless terminated in accordance with the provisions of Clause 8.2.

 
8.2.    
Termination.  Subject to Clause 9 and Clause 2.2(e), this Agreement may be
terminated in the following ways:

 
(a)           
by either Party by giving not less than two (2) years' prior written notice, not
to be given earlier than three (3) calendar years following execution of this
Agreement; or

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 19 of 24

--------------------------------------------------------------------------------

 
 
(b)          
by either Party forthwith if the other is in breach of this Agreement and does
not rectify such breach (if such breach is capable of remedy) within 30 days of
receipt of written notice from the first Party requiring rectification of the
breach, provided that it is intended that the parties will discuss any alleged
breach and its remediation as soon as it is known; or

 
(c)           
by either Party forthwith upon written notice if the other has a liquidator,
receiver, manager receiver or administrator appointed, or ceases to continue
trading or is unable to pay debts (as defined in Section 123 of the Insolvency
Act 1986 (England and Wales)) or the equivalent occurs in any jurisdiction in
which the other is resident or carried on business.

 
(d)          
automatically if no binding order is placed by Dyax for three (3) consecutive
Years, unless the parties agree in writing to continue this Agreement.

 
8.3.    
Consequences.  The following provisions shall apply in the event of termination
under Clause 8.2 above:

 
(a)           
Unless termination is effective forthwith, the Agreement shall continue to
operate as normal during the period following notice of termination.  For
example, but without limitation, forecasting, ordering, manufacture and delivery
shall continue until the date of actual termination.

 
(b)           
Unless the Agreement is terminated for Fujifilm's unremedied breach or
insolvency under Clause 8.2(b) or (c), Dyax shall remain liable to pay for all
Bulk Drug Substance manufactured but not yet delivered, all Bulk Drug Substance
which is the subject of a binding order, and any additional sums payable under
Clauses 4.3-4.5 related thereto.

 
(c)           
If Dyax terminates for Fujifilm's unremedied breach or insolvency under Clause
8.2(b) or (c), Dyax shall have the right but not the obligation to take delivery
of any Bulk Drug Substance manufactured but not yet delivered and/or any Bulk
Drug Substance which is the subject of a binding order, subject in each case to
making payment for such Bulk Drug Substance and any additional sums payable
under Clauses 4.3-4.5 related thereto.

 
8.4.   
Technology Transfer.  At Dyax's request on termination, Fujifilm shall provide
reasonable cooperation to assist Dyax with technical transfer of the Process to
an alternative manufacturer, subject to payment of a reasonable fee to Fujifilm
in respect of such transfer activity.   Notwithstanding the foregoing provisions
of this Clause 8.3, in the event that Dyax terminates under Clause 8.2(c) due to
Fujifilm's material breach, the assistance provided, shall be at Fujifilm's
reasonable expense and free of charge to Dyax.

 
8.5.    
Acquired Rights.  Termination or expiry of this Agreement, for whatever reason,
shall not prejudice the acquired rights of either party, including the right to
payment for services actually performed under this Agreement pursuant to Clause
3.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 20 of 24

--------------------------------------------------------------------------------

 
 
8.6.    
Survival.  The provisions of Clauses 2.2(e), 3.7, 4.6, 4.9, 5, 6, 7, 8, 11, 16
and 18 shall survive the termination or expiry of this Agreement in so far as it
is necessary to give effect to any continuing rights and/or obligations.

 
9.                  Independent Contractor
 
Nothing in this Agreement shall create, or be deemed to create, a partnership or
the relationship of principal and agent or employer and employee between the
parties.  Each party agrees to perform under this Agreement solely as an
independent contractor.


10.                Entire Agreement
 
This Agreement contains the entire agreement between the parties and supersedes
any previous agreements (including the Letter Agreement) relating to this
Agreement and any understandings between the parties with respect thereto, and
may not be modified except by an instrument in writing signed by the duly
authorized representatives of the parties.


11.                Announcements And Publicity
 
11.1.  
Press Releases or Other Announcements.  Subject to Clause 11.2, the parties
agree that neither of them will make any official press release, announcement or
other formal publicity relating to the transactions which are the subject of
this Agreement, or any ancillary matter, without first obtaining in each case
the prior written consent of the other party (which consent will not be
unreasonably withheld).

 
11.2.  
Publications.  If during the period of confidentiality specified in Clause 7,
either party or any of their employees should wish to publish any document,
including a paper, or file a patent application incorporating any of the results
arising from the work under this Agreement or which incorporates any
Confidential Information of the other party, that party shall provide the other
party with at least 60 days' notice and provide a copy thereof prior to its
submission for publication.  The other party shall be entitled to withhold
consent for such publication or application, and publication will be delayed, if
in the reasonable opinion of the other party it will be necessary to delay
publication in order to file or procure patent application or rights protection
in respect of any invention or discovery arising from the work under this
Agreement or to protect the confidentiality of any information considered by
that party to be confidential.

 
12.                Assignment and Subcontracting
 
12.1.  
Successors.  This Agreement shall be binding upon and enure to the benefit of
the parties hereto and their respective legal successors.

 
12.2.  
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective legal successors but shall not otherwise
be assignable by either party, without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed, provided
that either party may assign this Agreement without consent to a purchaser of
the whole or part of the business to which this Agreement relates (provided that
notice of such assignment is given in writing to the other).

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 21 of 24

--------------------------------------------------------------------------------

 
 
12.3.    
Subcontracting.  Fujifilm shall be entitled to subcontract certain analytical
work and raw materials testing work to support the work under this Agreement,
subject to inclusion in such subcontract of confidentiality and intellectual
property provisions no less onerous than those contained herein and provided
that Fujifilm shall be liable for any acts or omissions of any subcontractor as
if such acts or omissions were Fujifilm's own.

 
13.              Variation
 
No variation or amendment of this Agreement shall bind either party unless made
in writing in the English language and agreed to in writing by duly authorized
officers of both parties.


14.              Illegality
 
If any provision of this Agreement is agreed by the parties to be illegal void
or unenforceable under any law that is applicable hereto or if any court of
competent jurisdiction in a final decision so determines, this Agreement shall
continue in force save that such provision shall be deemed to be excised
herefrom with effect from the date of such agreement or decision or such earlier
date as the parties may agree.


15.              Waiver
 
A failure by either party hereto to exercise or enforce any rights conferred
upon it by this Agreement shall not be deemed to be a waiver of any such rights
or operate so as to bar the exercise or enforcement thereof at any subsequent
time or times.


16.              Notices
 
16.1.    
Notices in writing.  Any notice or other communication required or permitted
under this Agreement shall be in writing which may take the form of a letter or
facsimile and shall be sent by prepaid post, facsimile, or hand delivery
(including messenger service).  The addresses for any such notice or other
communication shall be those stated on the first page of this Agreement.

 
16.2.    
Delivery.  Any party may, at any time by written notice to the other parties,
change the address or the facsimile numbers to which notices or other
communications shall be sent.  All notices and other communications shall have
been duly given or made (i) when delivered by hand (including by messenger
service) upon delivery or (ii) when delivered by post upon delivery or (iii)
when faxed upon receipt of a legible copy by recipient and production of a
satisfactory transmission report by sender confirming transmission of the fax in
full to the appropriate number by the fax machine which sent the
fax.  Notwithstanding the foregoing, notices given under Clause 8 shall be given
by at least two (2) of the forms referred to in this Clause 16.2.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 22 of 24

--------------------------------------------------------------------------------

 
 
17.              Force Majeure
 
Neither party shall be liable to the other party in any manner whatsoever for
any failure or delay in performing its obligations under this Agreement if and
to the extent, and for the duration, that such is due to Force
Majeure.   Without prejudice to Clause 8, any said failure or delay shall not
give either party the right to terminate this Agreement except, and to the
extent that such Force Majeure continues for a period exceeding three (3)
months. Termination as a result of Force Majeure shall take effect as if the
Agreement had been terminated under Clause 8.2(a).


18.              Law and Jurisdiction
 
18.1.     
Law.  This Agreement is governed by and shall be construed and interpreted in
accordance with the laws of England.  Any proceedings between the parties shall
be conducted in the English language.

 
18.2.     
Referral to Senior Managers.  Prior to any dispute, difference or disagreement
concerning this Agreement proceeding to litigation through the Court pursuant to
Clauses 18.1 and 18.6 the parties shall seek to resolve the matter within thirty
days by referring it to the title, Fujifilm and the President and Chief
Operations Officer of Dyax.  Notwithstanding the foregoing, any disputes,
differences or disagreements concerning quality-related issues shall be dealt
with in accordance with the procedure set out in the dispute resolution section
of the Quality Agreement.

 
18.3.     
Interim Steps.  Neither of the parties shall be deemed to be precluded from
taking such interim formal steps as may be considered necessary to protect such
party's position while the procedures referred to in Clause 18.2 are pursued.

 
18.4.     
Jurisdiction.  Except as provided for in Clauses 18.2 and 18.3, in relation to
any legal action or proceedings to enforce this Agreement or arising out of or
in connection with this Agreement each of the parties irrevocably submits to the
exclusive jurisdiction of the Courts of England.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
Page 23 of 24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Agreement on the date written at the top of this Agreement.


For and on behalf of FUJIFILM DIOSYNTH BIOTECHNOLOGIES UK LIMITED
 
 
Signature
/s/ Steve Bagshaw
   
Name
Steve Bagshaw
   
Position
Managing Director
   
Date
2 JUL 2012
           
For and on behalf of DYAX CORP.
       
Signature
/s/ Lisa Sperry
   
Name
Lisa Sperry
   
Position
Senior Director Quality
   
Date
29 JUN 2012
   


Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
Page 24 of 24




